Judgment, Supreme Court, New York County, rendered February 16, 1973, convicting defendant after a jury trial of robbery in the first degree, grand larceny in the third degree, and felonious possession of a weapon, and sentencing defendant to indeterminate terms of imprisonment of up to seven years on the robbery conviction, up to three years on the conviction for grand larceny, and up to four years on the weapons conviction, the terms to run concurrently, unanimously modified, on the law, to the extent of reversing the conviction for grand larceny third degree and dismissing such count of the indictment and as so modified the judgment is affirmed. We find, and the People concede, that the count of grand larceny third degree is an inclusory concurrent count of the crime of robbery in the first degree (CPL 300.30, subd. 4). A determination of guilt on the robbery first count is deemed a dismissal of every lesser-included count submitted. (CPL 300.40, subd. 3, par. [b]; People v. Rivera, 45 A D 2d 990; People v. Pyles, 44 A D 2d 784.) Concur — Markewich, J. P., Tilzer, Capozzoli and Nunez, JJ.